The respective attorneys for the parties, on this appeal from an order of the Supreme Court, Kings County, dated January 27, 1975, have agreed by written stipulation dated May 5, 1975, at a conference in this court, that said order be modified as follows: (1) by increasing the award of temporary alimony from $125 per week to $175 per week, the additional sum representing an allowance for medical expenses, same without prejudice to determination upon trial; and (2) by adding thereto a provision that the parties proceed to trial promptly and that the trial shall be of all the issues, including that of custody of the parties’ children. In accordance with the foregoing, the order is modified as so stipulated and, as so modified, the order is affirmed insofar as appealed from, without costs. Gulotta, P. J., Rabin, Hopkins, Martuscello and Benjamin, JJ., concur.